Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2, 4, 6-7, 9-10, 12-13, 15, 17-18 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20190373679 to Fu, in view of US 20170347707 to Xiang.
Regarding Claim 1, Fu discloses an aerosol delivery device (Figs. 1-2, vaporizer device 100; ¶¶ [0092]-[0103]) comprising: at least one housing (Figs. 1-2, vaporizer body 110 with cartridge 150; ¶¶ [0092]-[0103]) comprising; and within the at least one housing, a power source configured to provide an output voltage (Figs. 1-2, battery 124/power supply 2610; ¶¶ [0092]-[0103]); an aerosol production component powerable to produce an aerosol from an aerosol precursor composition (Figs. 1-2, heater 166; ¶¶ [0092]-[0103]); a first sensor configured to produce measurements of atmospheric air pressure in an air flow path through the at least one housing (Figs. 1-2, pressure sensor 137; ¶¶ [0092]-[0103]); a second sensor configured to sense or quantify motion of the aerosol delivery device (Figs. 1-2, accelerometer 139; ¶¶ [0092]-[0103]); a switch coupled to and between the power source and the aerosol production component (Fig. 30, first switch 2620a, second switch 2620b and/or third switch 2620c between battery 124/power supply 2610 and heater control circuitry 130 for heater 166; ¶¶ [0342]-[0350]); and processing circuitry in communication with the first sensor, the second sensor, and the switch (Figs. 2 and 30-31, controller 128 with first switch 2620a, second switch 2620b and/or third switch 2620c between battery 124/power supply 2610 and heater control circuitry 130 for heater 166; ¶¶ [0349]-[0351], [0370]-[0387]), and configured to at least: determine a difference between the measurements of atmospheric air pressure from the first sensor, and a reference atmospheric air pressure (Figs. 30-31, Step 2709; ¶¶ [0349]-[0351], [0370]-[0387]); only when the difference is at least a threshold differences output a signal to cause the switch to switchably connect and disconnect the output voltage to the aerosol production component to power the aerosol production component for an aerosol-production time period (Figs. 30-31, Step 2709; ¶¶ [0349]-[0351], [0370]-[0387]), receive signals from the second sensor regarding the motion of the aerosol delivery device (Figs. 30-31, Steps 2702, 2717, 2721; ¶¶ [0349]-[0351], [0370]-[0387]); and output a signal to cause the first sensor to operate in a quiescent mode when movement of the aerosol delivery device is not detected by the second sensor (Figs. 30-31, Steps 2717, 2720; ¶¶ [0349]-[0351], [0370]-[0387]). 
However, Fu does not disclose the switch caused to switchably connect and disconnect the output voltage to adjust power provided to the aerosol production component to a power target that is variable according to a predetermined relationship between the difference and the power target. Xiang discloses the switch caused to switchably connect and disconnect the output voltage to adjust power provided to the aerosol production component to a power target that is variable according to a predetermined relationship between the difference and the power target (Figs. 4-5, smoke amount controlling unit 14 with gas sensor 11 and voltage outputting unit 13; ¶¶ [0080]-[0090], [0104], [0133]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the application to modify the invention of Fu by providing the switch caused to switchably connect and disconnect the output voltage to adjust power provided to the aerosol production component to a power target that is variable according to a predetermined relationship between the difference and the power target as in Xiang in order to provide for greater accuracy in simulating the smoking intensity with real cigarettes.
Regarding Claim 2, Fu discloses outside the aerosol-production time period in which the signal is absent and the output voltage to the aerosol production component is disconnected, the first sensor is configured to produce measurements of ambient atmospheric air pressure to which the first sensor is exposed, and the processing circuitry is configured to set the reference atmospheric air pressure based on the measurements of ambient atmospheric air pressure (Fig. 2, ambient pressure sensor 138 setting reference; ¶ [0102]).
Regarding Claim 4, Fu discloses the threshold difference is set to reflect a minimum deviation from the reference atmospheric air pressure caused by a puff action of using the aerosol delivery device by a user (Figs. 30-31, Steps 2707, 2709; ¶¶ [0349]-[0351], [0370]-[0387]).
Regarding Claim 6, Fu discloses the processing circuitry configured to output the signal includes the processing circuitry configured to output the signal to power the aerosol production component for the aerosol-production time period that is coextensive with the puff action (Figs. 30-31, Steps 2707, 2709; ¶¶ [0349]-[0351], [0370]-[0387]).
Regarding Claim 7, Xiang discloses the predetermined relationship is described by a step function, a linear function, a non-linear function, or a combination thereof (Figs. 2-3 clearly show linear and non-linear portions of function C=f (P, X, Z); ¶ [0099]).
Regarding Claim 9, Fu discloses the aerosol precursor composition is a liquid, solid or semi-solid (¶ [0260]).
Regarding Claim 10, Fu discloses the processing circuitry configured to output the signal includes the processing circuitry configured to output a pulse width modulation (PWM) signal, and a duty cycle of the PWM signal is adjustable to thereby adjust the power provided to the aerosol production component (Fig. 30, controller 128 to adjust PWM duty cycle of first input signal 2670a; ¶¶ [0345], [0376]).
Regarding Claims 12-13, 15, 17-18 and 20-21, the claims appear to differ from claims 1-2, 4, 6-7 and 9-10 in that the aerosol delivery device in embodied in a control body for the aerosol delivery device, the control body comprising: a power source configured to provide an output voltage; an aerosol production component or terminals configured to connect the aerosol production component to the control body. Fu discloses the aerosol delivery device in embodied in a control body for the aerosol delivery device (Figs. 1-2, vaporizer body 110 with cartridge 150; ¶¶ [0092]-[0103]), the control body comprising: a power source configured to provide an output voltage (Figs. 1-2, battery 124/power supply 2610; ¶¶ [0092]-[0103]);  an aerosol production component or terminals configured to connect the aerosol production component to the control body(Figs. 1-2, heater 166; ¶¶ [0092]-[0103]).

Claims 3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fu in view of Xiang as applied to claims 2 and 13, in view of US 20160374397 to Jordan.
Regarding Claims 3 and 14, Fu in view of Xiang discloses the aerosol delivery device of claim 2 and the control body of claim 13. However, Lord in view of Xiang are silent regarding the processing circuitry configured to set the reference atmospheric air pressure includes the processing circuitry further configured to determine an average of the measurements of ambient atmospheric air pressure and set the reference atmospheric air pressure to the average. Jordan discloses the processing circuitry configured to set the reference atmospheric air pressure includes the processing circuitry further configured to determine an average of the measurements of ambient atmospheric air pressure and set the reference atmospheric air pressure to the average (Fig. 5, microprocessor 502 calculating baseline pressure rolling average; ¶ [0117]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the application to modify the invention of Fu in view of Xiang by providing the processing circuitry configured to set the reference atmospheric air pressure includes the processing circuitry further configured to determine an average of the measurements of ambient atmospheric air pressure and set the reference atmospheric air pressure to the average as in Jordan in order to provide for greater accuracy.

Claims 5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fu in view of Xiang as applied to claims 4 and 15, in view of US 20170368273 to Rubin.
Regarding Claims 5 and 16, Fu in view of Xiang discloses the aerosol delivery device of claim 4 and the control body of claim 15, and Fu further discloses the processing circuitry configured to determine the difference and output the signal includes the processing circuitry configured to: determine a difference between a most-recent of the measurements and the reference atmospheric air pressure  (Figs. 30-31, Step 2707 with sampling rate; ¶¶ [0349]-[0351], [0370]-[0387]), and output the signal only when the difference is at least the threshold difference and is caused by the puff action  (Figs. 30-31, Step 2709-Y; ¶¶ [0349]-[0351], [0370]-[0387]). However, Lord in view of Xiang are silent regarding if the difference is at least the threshold difference; determine a rate of change of the atmospheric air pressure from at least some of the measurements atmospheric air pressure, and if the difference is caused by the puff action based on the rate of change. Rubin discloses if the difference is at least the threshold difference; determine a rate of change of the atmospheric air pressure from at least some of the measurements atmospheric air pressure, and if the difference is caused by the puff action based on the rate of change (¶¶ [0066], [0111]-[0117], [0127], inhalation determination on basis of sustaining for a period of inhalation a negative pressure, airflow rate, or a combination thereof that is at least as great as the negative pressure threshold setting, airflow rate threshold setting, or a combination thereof). It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the application to modify the invention of Fu in view of Xiang by providing if the difference is at least the threshold difference; determine a rate of change of the atmospheric air pressure from at least some of the measurements atmospheric air pressure, and if the difference is caused by the puff action based on the rate of change as in Rubin in order to provide for greater accuracy.

Claims 8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fu in view of Xiang as applied to claims 1 and 12, in view of US 20060047368 to Maharajh.
Regarding Claims 8 and 19, Fu in view of Xiang discloses the aerosol delivery device of claim 1 and the control body of claim 12. However, although Xiang discloses the predetermined relationship is described by a linear function, a non-linear function, or a combination thereof (Figs. 2-3 clearly show linear and non-linear portions of function C=f (P, X, Z); ¶ [0099]), Lord in view of Xiang do not disclose the predetermined relationship is described by a combination of a step function and a linear function. Maharajh discloses the predetermined relationship is described by a combination of a step function and a linear function (Figs. 5-6, heater resistance functions as stepped and/or liner; ¶¶ [0035], [0125]-[0130]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the application to modify the invention of Fu in view of Xiang by providing the predetermined relationship is described by a combination of a step function and a linear function as in Maharajh in order to provide for greater accuracy.

Claims 11 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fu in view of Xiang as applied to claims 1 and 12, and further in view of US 20160242466 to Lord.
Regarding Claims 11 and 22, Fu in view of Xiang discloses the aerosol delivery device of claim 1 and the control body of claim 12. However, Fu in view of Xiang do not disclose at a periodic rate during the aerosol-production time period, the processing circuitry is further configured to: determine a sample window of measurements of instantaneous actual power provided to the aerosol production component, each measurement of the sample window of measurements determined as a product of a voltage at and a current through the aerosol production component; calculate a moving average power provided to the aerosol production component based on the sample window of measurements of instantaneous actual power; compare the moving average power to the power target; and output the signal to cause the switch to respectively disconnect and connect the output voltage at each instance in which the moving average power is respectively above or below the power target. Lord discloses at a periodic rate during the aerosol-production time period, the processing circuitry is further configured to: determine a sample window of measurements of instantaneous actual power provided to the aerosol production component, each measurement of the sample window of measurements determined as a product of a voltage at and a current through the aerosol production component (Figs. 6-7, CPU 50 tracking instantaneous power output; ¶¶ [0065]-[0073]); calculate a moving average power provided to the aerosol production component based on the sample window of measurements of instantaneous actual power (Figs. 6-7, CPU 50 tracking average power; ¶¶ [0065]-[0073]); compare the moving average power to the power target; and output the signal to cause the switch to respectively disconnect and connect the output voltage at each instance in which the moving average power is respectively above or below the power target (Figs. 6-7, CPU 50 varying duty cycle to maintain constant (average) power level; ¶¶ [0065]-[0073]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the application to modify the invention of Fu in view of Xiang by providing at a periodic rate during the aerosol-production time period, the processing circuitry is further configured to: determine a sample window of measurements of instantaneous actual power provided to the aerosol production component, each measurement of the sample window of measurements determined as a product of a voltage at and a current through the aerosol production component; calculate a moving average power provided to the aerosol production component based on the sample window of measurements of instantaneous actual power; compare the moving average power to the power target; and output the signal to cause the switch to respectively disconnect and connect the output voltage at each instance in which the moving average power is respectively above or below the power target as in Lord in order to provide for greater accuracy.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BOLDUC whose telephone number is (571)270-1602. The examiner can normally be reached M-F, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay, Jr. can be reached on (571) 272-1672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID J BOLDUC/Primary Examiner, Art Unit 2852